Weathering the Storm SOUTHERN MISSOURI BANCORP, INC.|2 >CORPORATE PROFILE< Southern Missouri Bancorp, Inc. (NASDAQ: SMBC) is the holding company for Southern Bank. The last twelve months have seen an historic upheaval in the financial industry, but the Company reported solid results and took steps to provide for continued growth. >TABLE ofCONTENTS< Letter to Shareholders 2 Common Share Data 8 Financial Review 9 Report of Independent Registered Public Accounting Firm 20 Consolidated Financial Statements 21 Notes to Consolidated Financial Statements 26 Corporate and Investor Information 48 Directors and Officers 49 >FINANCIAL SUMMARY< CHANGE(%) EARNINGS(dollars in thousands) Net interest income $ $ Provision for possible loan losses Other income -24.5 Other expense Income taxes -3.5 Net income Effective dividend on preferred shares N/A Net income available to common stockholders -1.9 PER COMMON SHARE Net income: Basic $ $ Diluted Tangible book value Closing market price -35.8 Cash dividends declared AT YEAR-END(dollars in thousands) Total assets $ $ Loans, net of allowance Reserves as a percent of nonperforming loans % % Deposits $ $ Stockholders’ equity FINANCIAL RATIOS Return on average common stockholders’ equity % % Return on average assets Net interest margin Efficiency ratio Allowance for possible loan losses to net loans Equity to average assets at year-end OTHER DATA(1) Common shares outstanding Average common and dilutive shares outstanding Common stockholders of record Full-time equivalent employees Assets per employee (in thousands) $ $ Banking offices 10 9 (1) Other data is as of year-end, except for average shares. l 1 l >LETTER to SHAREHOLDERS< In 2009, Southern Missouri Bancorp weathered the financial market storm, continuing to generate strong returns, and taking steps to grow the company for the future. In last year’s report, we announced outstanding earnings growth, and noted that the economy had soured. Since then, we’ve seen the recession plunge to depths that would have been nearly unimaginable twelve months ago.But our results have held up remarkably well.Earnings per diluted common share were $1.67 for fiscal 2009, up from $1.63 in 2008.The Company generated a return on average common equity of 11.4% and a return on average assets of 0.87% in fiscal 2009. Return on common equity again surpasses peer banks Our ROE was down slightly, but well ahead of peer banks in a troubled banking environment. Peer data is based on the average year-end figures (December) from SNL DataSource’s Index of publicly traded commercial banks and thrifts with assets of $100 million to $1 billion, headquartered in Missouri, Arkansas, Illinois, Iowa, Kansas, Kentucky, Nebraska, Oklahoma, and Tennessee. SMBC data is as of fiscal year-end (June). l 2 l Net income available to common shareholders totaled $3.5 million in fiscal 2009, down slightly from $3.6 million in the prior year.Our net interest income was up 19.7% in 2009, as we expanded our net interest margin by 20 basis points, and grew our average interest earning assets by 12.1%.Non-interest expense grew – up 16.4% – as we geared up operations to position ourselves for future opportunities, and as we paid higher deposit insurance premiums resulting from industry-wide base assessment rate increases and a special assessment from the FDIC.Non-interest income was down – off 24.6% – due to charges the bank recorded to reflect the other-than-temporary impairment of two investments. Our net interest income was up 19.7% in 2009 Our net loan portfolio grew 7.4% in 2009, while our commercial and commercial real estate loanscontinued to account for much of that growth, up a combined 11.2%.Deposits increased 6.7% as we introduced a successful new rewards checking product, now marketed nationally under the “Kasasa” brand.Repurchase agreements, all of which are with local governments and businesses, were up 8.9%, even before accounting for a significant new public unit relationship which did not fund until early July. Continued steady growth in our core business Asset growth was above-trend due to the leveraging of additional capital. l 3 l The Company’s book value per common share increased by 11.7%, and tangible book value per common share increased by 13.0%. While our stock price did not perform well over the last year, it roughly mirrored the industry, down 35.8%, compared to a decline of 32.3% for the SNL bank index, and a decline of 38.4% for SNL micro cap banks. Earnings and increases in book value, however, outperformed the industry, and we believe that those results should bode well for our stock performance as the markets return to normal functioning over time. The Company also repurchased 5.8% of shares that were outstanding at July 1, 2008, increasing each remaining shareholder's percentage of ownership. Tangible Book Value per share growth beats peers
